UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35837 TETRAPHASE PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 20-5276217 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 480 Arsenal Way
